Citation Nr: 9930955	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to eligibility to Dependents' Educational 
Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in January 1978 after more than 26 years 
of active service.  The veteran died in March 1997.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the veteran's death and denied eligibility to 
dependents' educational assistance under 38 U.S.C. chapter 
35.



FINDINGS OF FACT

1.  The veteran died in March 1997; the cause of death was 
noted as probable superior vena cava syndrome due to or as a 
likely consequence of non-small cell lung cancer. 

2.  The veteran was service connected for degenerative 
changes of the right knee, degenerative changes of the left 
knee, multiple lacerations of the right hand with fixed 
flexion deformity of the right little finger, lacerations of 
the left medial and ring finger, external hemorrhoids, and 
right inguinal hernioplasty at the time of his death.

3.  The veteran's service personnel records do not reflect 
service in the Republic of Vietnam.

4.  Competent medical evidence of a nexus between the cause 
of the veteran's death and an incident of service has not 
been presented.

5.  At the time of his death, the veteran was not service-
connected for a permanent total disability.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The required conditions for eligibility for dependent's 
educational assistance under 38 U.S.C. chapter 35 have not 
been met.  38 C.F.R. § 3.807 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for 
treatment, complaints, or diagnoses relevant to the lungs or 
chest.  The service medical records do reflect that the 
veteran was measured for a partial pressure altitude suit.  

The veteran's service personnel records reflect numerous 
citations and commendations including the Vietnam Service 
Medal, the Vietnam Campaign Medal, the Meritorious Service 
Medal, the Department of Defense Joint Service Commendation 
Medal, and the Air Force Commendation Medal (First Oak Leaf 
Cluster).  The service personnel records also reflect service 
in Spain, Guam and the Philippines during the Vietnam era.  A 
Department of Defense Form 214-3 for the veteran's service 
from March 1973 to March 1976 specifically states that he had 
no Indochina service since August 5, 1964.

Upon VA examination dated in March 1978, a routine chest 
examination was negative.  The lungs were noted as clear to 
percussion and auscultation.  

In an August 1978 rating decision, the RO granted entitlement 
to service connection for degenerative changes of the right 
knee and the left knee, multiple lacerations to the right 
hand with fixed deformity of the right little finger, 
lacerations of the left medial and ring finger, external 
hemorrhoids, and right inguinal hernioplasty.  

The veteran died in March 1997.  The death certificate lists 
the immediate cause of death as probable superior vena cava 
syndrome, due to or as a likely consequence of non-small cell 
lung cancer.  No other significant conditions contributing to 
death were noted.  The death certificate reflects that an 
autopsy was performed.  

An autopsy report dated in March 1997 reflects final general 
anatomic diagnoses of metastatic adenocarcinoma 
peripancreatic lymph nodes; metastatic adenocarcinoma supra- 
and infraclavicular lymph nodes; and metastatic 
adenocarcinoma of the lower anterior left ribs.  The cause of 
death was noted as poorly differentiated adenocarcinoma of 
the lung.  It was noted that the veteran had a significant 
history of tobacco use which resulted in chronic obstructive 
pulmonary disease and lung cancer.  The examiner also noted 
there was a well-established relationship between tobacco 
smoking and lung cancer.  At autopsy, the veteran's lung 
cancer was widespread to include both lungs, mediastinum, 
pericardial sac, pleural surfaces, diaphragm, and 
peripancreatic nodes.  In summary, the examiner noted that 
the veteran's tumor burden in his chest and the associated 
pathologic changes resulted in pulmonary compromise and 
insufficient cardiac output to maintain life.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

A disease associated with exposure to certain herbicide 
agents listed in 
38 C.F.R. § 3.309 (1999) will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307 (1999).  
Currently, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), acute and subacute peripheral 
neuropathy, prostate cancer, and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e)(1999).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The Secretary has also 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  59 Fed. Reg. 341-46 (January 4, 
1994).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 3.312.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that medical 
evidence which shows that a veteran's lung cancer was 
metastatic in nature rebuts the presumption of service 
connection in 38 U.S.C.A. § 1116 and in 38 C.F.R. § 3.307 and 
3.309.  Darby v. Brown, 10 Vet. App. 243 (1997).  Without the 
presumption of service connection in 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307 and 3.309, there must be competent medical 
evidence in the record showing an etiological relationship 
between the cause of the veteran's death and service in order 
for the appellant to have a well-grounded claim for service 
connection for the cause of the veteran's death.  Id.; see 
also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Court has held that there is a duty 
to assist an appellant in the completion of her application 
for benefits under 38 U.S.C.A. §  5103(a) (West 1991), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The appellant contends that exposure to Agent Orange caused 
or contributed to the veteran's death.  The appellant further 
contends that the veteran's participation in the testing of 
pressure suits caused weakness in the heart and lungs and 
could have been a contributing factor to the veteran's death.  

Following a thorough review of the record, the Board 
concludes service connection for the cause of the veteran's 
death is not warranted.  Initially, the Board notes that the 
veteran's service personnel records do not reflect service in 
the Republic of Vietnam.  The Board is cognizant of the fact 
that service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions involve duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  However, 
in a precedent opinion the VA Office of General Counsel 
concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOGCPREC 7-93 (August 12, 1993).  The Board 
is bound by this opinion.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1999).

Although the veteran's service personnel records reflect 
service in Guam, the Philippines, and Spain during the 
Vietnam era, they do not reflect service in the Republic of 
Vietnam.  The Board recognizes that some personnel records 
reflect that the veteran may have participated in flight 
missions; however, there is nothing in the service personnel 
records to suggest that the veteran ever visited the Republic 
of Vietnam.  The DD Form 214-3 for the veteran's service from 
March 1973 to March 1976 specifically states that he had no 
Indochina service since August 5, 1964.  As previously noted, 
high altitude flight missions over Vietnamese airspace are 
not included within the term "service in Vietnam."  Thus, 
the evidence presented does not reflect exposure to a 
herbicide agent used in military operations in the Republic 
of Vietnam during the Vietnam era.  Therefore, presumptive 
service connection pursuant to 38 C.F.R. § 3.307 and 3.309 is 
not warranted.

Additionally, competent medical evidence of a nexus between 
the veteran's cause of death and an incident of service has 
not been presented.  The March 1997 autopsy report reflects 
the cause of death was poorly differentiated adenocarcinoma 
of the lung.  The examiner noted the veteran had a 
significant history of tobacco use and that there was a well-
established relationship between tobacco smoking and lung 
cancer.  

Unfortunately, the claim for service connection for the cause 
of the veteran's death is supported solely by the contentions 
of the appellant.  However, the Court has made it clear that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
appellant's lay assertion that the veteran's death was caused 
by his exposure to Agent Orange or any other incident of 
active service is neither competent nor probative of the 
issue in question.  While the appellant is competent to 
testify regarding the events that are alleged to have 
occurred during the veteran's active service, she is not 
competent to diagnose the cause of the veteran's death.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

In the absence of competent medical evidence of a nexus 
between the cause of the veteran's death and an incident of 
service, the appellant's claim is not well grounded and must 
be denied.

In regard to the veteran's claim of eligibility for 
dependents' educational assistance under 38 U.S.C. chapter 
35, the Board finds that the required conditions have not 
been met.

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service-connected 
disability in existence at the time of his death; or where 
the veteran died as a result of a service-connected 
disability.  See 38 C.F.R. § 3.807(a).  In this case, the 
veteran was not service-connected for a permanent total 
disability at the time of his death, and, as decided above, 
the appellant has not shown that the cause of the veteran's 
death was service-related.  Accordingly, the Board finds that 
the appellant has not met the conditions for eligibility for 
dependents' educational assistance under 38 U.S.C. chapter 
35.  See 38 C.F.R. § 3.807.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependents' educational assistance under 
38 U.S.C. chapter 35 is denied.  

		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

